Him, C. J.
Where the payee in a promissory note sues thereon in his own name for the use of another, and the usee, before the commencement of the action, has acquired the legal title by indorsement of the note sued on, the petition is amendable by striking the name of the original plaintiff and allowing the action to proceed in the name of the usee. Civil Code (1910), §§ 5689, 5690; Swilley v. Hooker, 126 Ga. 353 (55 S.E.31) ; Woodbridge v. Drought, 118 Ga. 671 (45 S. E. 266). There being no defense filed to the suit on the merits, and no question raised except as above decided, the judgment is affirmed, with ten per cent, on the amount of the judgment, as damages for frivolous appeal.

Judgment affirmed, with damages.